Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on 3/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/26/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claim 7.

This application is in condition for allowance except for the presence of claim 7 directed to an invention non-elected without traverse.  Accordingly, claim 7 been cancelled.
REASONS FOR ALLOWANCE
Claims 1-6 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a method comprising setting a base material made of a modified polypropylene in a mold, bringing a hydrosilicone crosslinked ethylene/alpha-olefin/non-conjugated diene polymer into contact with the base material and performing molding, and vulcanizing the hydrosilicone crosslinked ethylene/alpha-olefin/non-conjugated diene polymer and bonding the hydrosilicone crosslinked ethylene/alpha-olefin/non-conjugated diene polymer and the base material by vulcanization.
Claims 2-6 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Tsai, Journal of Elastomers and Plastics, Vol. 41, May 2009, pg. 209-221, Tsujimoto (US 6,013,729), and Kubo (JP 2007/296669).
Tsai teaches EPDM/PP blends containing 2.5 pph hydrosilicone (KF-99), 0.75 pph hydrosilylation catalyst (Syl-Off 4000), and 0.2 pph of SnCl2 which falls in the scope of a reaction inhibitor (Table 1). Tsai falls outside the scope of the claims because Tsai teaches extruding EPDM and PP during crosslinking while the claims require adding a hydrosilicone crosslinked ethylene/a-olefin/non-conjugated diene copolymer to a mold having a modified polypropylene base material. Tsai fails to teach molding, a modified polypropylene, or adding the crosslinked EPDM to a mold having polypropylene already present.
Tsujimoto teaches an elastomer composition comprising an EPDM rubber, a silicon based crosslinking agent having SiH groups and a hydrosilylation catalyst (abstract). Tsujimoto teaches polypropylene may be blended with the composition. Tsujimoto teaches the compositions are for molding (col. 10, ln. 20-27). Tsujimoto fails to teach molding using a 
Kubo teaches a weather strip as a sealing member that includes an EPDM rubber and a TPO material are coextruded (¶ 8) with a SiH group containing hydrosilicone (¶ 13). Kubo fails to teach molding using a modified polypropylene as a base material in a mold and vulcanizing the hydrosilicone crosslinked EPDM copolymer in contact with the base material.

Because a method comprising setting a base material made of a modified polypropylene in a mold, bringing a hydrosilicone crosslinked ethylene/alpha-olefin/non-conjugated diene polymer into contact with the base material and performing molding, and vulcanizing the hydrosilicone crosslinked ethylene/alpha-olefin/non-conjugated diene polymer and bonding the hydrosilicone crosslinked ethylene/alpha-olefin/non-conjugated diene polymer and the base material by vulcanization of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764